DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-01-15 (herein referred to as the Reply) where claim(s) 1-12 are pending for consideration.
Patent Prosecution Highway Status
This application is being examined under the Global/IP5 Patent Prosecution Highway (PPH) Pilot Program. 

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject. 
Claim(s) 5
Independent claim 1 recites:
converting the first packet (of a first transmission control protocol) into a second packet of a second transmission control protocol, wherein one of the first transmission control protocol and the second transmission control protocol is multipath transmission control protocol, MPTCP, and the other is transmission control protocol, TCP,
transmitting the converted second packet to the second device.
That is, claim 1 is written in a broad manner that allows the first packet (of a first transmission control protocol) to be either of the MPTCP or TCP. Then the second packet (i.e., converted first packet) is then the other protocol (of MPTCP or TCP). Consequently, a broadest reasonable interpretation of claim 1 includes that the first transmission control protocol is TCP and the second transmission control protocol MPTCP such that the first packet is a TCP packet that is converted from TCP to MPTCP and the converted packet in MPTCP form is sent to the second device. 

…the second device does not support multipath transmission control protocol...	

Consequently, claim 5 in conjunction with claim 1 requires that the second device receives converted MPTCP packets from the apparatus yet conflicting does not support MPTCP. Therefore, it is unclear of whether the second device supports or does not support MPTCP.
35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BONAVENTURE_363 (US20190182363) in view of Saily_021 (US20170289021)
Claim(s) 1, 10, 11
BONAVENTURE_363 teaches
at least one processor; and at least one memory comprising computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to perform: computing system including executable instructions, memory and processor <FIG(s). 6; para. 0108>.
receiving, from a first device, a first packet of a first transmission control protocol, the first packet being targeted to a second device; In one embodiment HPCE receives, from client 
	converting the first packet into a second packet of a second transmission control protocol,  In one embodiment the HPCE converts the packet into MPTCP segments and forward the packet to the HAG. Furthermore, the HPCE receives, from the HAG, packets in MPTCP and converts the packet into TCP and forwards it to the client. In another embodiment, the HAG converts packets from the server into MPTCP segments and forwards the packet to the HPCE or converts packets from the HAG over MPTCP into TCP for the server. <FIG(s). 1; para. 0015-0021, 0045-0046, 0061-0062, 0068-0072, 0090-0091>.
wherein one of the first transmission control protocol and the second transmission control protocol is multipath transmission control protocol and the other is transmission control protocol Conversion between single TCP and MPTCP <FIG(s). 1, 2, 4, 5; para. 0015-0021, 0045-0046, 0061-0062, 0068-0072, 0090-0091>.
transmitting the converted second packet to the second device. HPCE sends converted segment as a single path TCP segment to client or HAG sends converted segment as a single path TCP segment to server <FIG(s). 1, 4; para. 0090-0091>.
BONAVENTURE_363 does not explicitly teach
	 wherein the converting comprises:
obtaining a sequence number indicated in a first header element of the first packet, and 
copying the obtained sequence number into a second header element of the second packet; and
However in a similar endeavor, Saily_021 teaches

obtaining a sequence number indicated in a first header element of the first packet, and  A sequence number (e.g., a first protocol sequence number or GTP sequence number) in a header formatted in the first protocol format. <FIG(s). 6, 7; para. 0087-0088, 0095>.
copying the obtained sequence number into a second header element of the second packet; and In one embodiment, the first sequence number is used in the copy of the outgoing packet. For example, a GTP sequence number in the received packet should be used as the PDCP sequence number in the converted, outgoing packet. <para. 0093-0095>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BONAVENTURE_363 with the embodiment(s) disclosed by Saily_021. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved, multiple connectivity implementations to network devices such as user devices. See para. 0025; FIG(S). 2.
With regards to claim 11, BONAVENTURE_363 discloses the embodiments being implemented in executable code <FIG(s). 6; para. 0108>.
Claim(s) 3
BONAVENTURE_363 teaches
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to further perform  
triggering the converting of the first packet into the second packet if a plurality of multipath transmission control protocol subflows are utilized either by the first device or by the second device in a connection between the first device and the second device. Conversion occurs because the session between HPCE/HAG is MPTCP and the session between HPCE/client 
Claim(s) 4
BONAVENTURE_363 teaches
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to further perform 
when a plurality of multipath transmission control protocol subflows are not utilized either by the first device or by the second device in a connection between the first device and the second device, forwarding packets according to transmission control protocol between the first device and the second device without performing the converting. In one embodiment, when other protocols are used (e.g., UDP or ICMP) the HAG does not perform MPTCP proxy logic and forwards packets to destinations normally. Accordingly, if client device uses a UDP packets to send to client device (or visa versa), no TCP/MPTCP conversion would be implemented. <FIG(s). 5; para. 0096>.
Claim(s) 12
BONAVENTURE_363 teaches
a first device that supports a first transmission control protocol; [client device supporting TCP, e.g. CL 100 <FIGs. 1-2>]
	a second device that supports a second transmission control protocol; [ HAG supporting MPTCP, e.g. HAG 102 <FIGs. 1-2>]
	an apparatus comprising at least one processor, and at least one memory comprising computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to perform:  computing system including executable instructions, memory and processor <FIG(s). 6; para. 0108>.

	converting the first packet into a second packet of the second transmission control protocol, In one embodiment the HPCE converts the packet into MPTCP segments and forward the packet to the HAG. Furthermore, the HPCE receives, from the HAG, packets in MPTCP and converts the packet into TCP and forwards it to the client. In another embodiment, the HAG converts packets from the server into MPTCP segments and forwards the packet to the HPCE or converts packets from the HAG over MPTCP into TCP for the server. <FIG(s). 1; para. 0015-0021, 0045-0046, 0061-0062, 0068-0072, 0090-0091>.
	wherein one of the first transmission control protocol and the second transmission control protocol is multipath transmission control protocol and the other is transmission control protocol Conversion between single TCP and MPTCP <FIG(s). 1, 2, 4, 5; para. 0015-0021, 0045-0046, 0061-0062, 0068-0072, 0090-0091>.
transmitting the converted second packet to the second device. HPCE sends converted segment as a single path TCP segment to client or HAG sends converted segment as a single path TCP segment to server <FIG(s). 1, 4; para. 0090-0091>.
BONAVENTURE_363 does not explicitly teach
	wherein the converting comprises 
obtaining a sequence number indicated in a first header element of the first packet;
copying the obtained sequence number into a second header element of the second packet; 

wherein the converting comprises: converting between first protocol format to another protocol format. For example, converting between PDCP to GTP and vice-versa.  <FIG(s). 6; para. 0004, 0085-0086>.
obtaining a sequence number indicated in a first header element of the first packet, and  A sequence number (e.g., a first protocol sequence number or GTP sequence number) in a header formatted in the first protocol format. <FIG(s). 6, 7; para. 0087-0088, 0095>.
copying the obtained sequence number into a second header element of the second packet; and In one embodiment, the first sequence number is used in the copy of the outgoing packet. For example, a GTP sequence number in the received packet should be used as the PDCP sequence number in the converted, outgoing packet. <para. 0093-0095>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BONAVENTURE_363 with the embodiment(s) disclosed by Saily_021. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved, multiple connectivity implementations to network devices such as user devices. See para. 0025; FIG(S). 2.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BONAVENTURE_363 (US20190182363) in view of Saily_021 (US20170289021), and further view of DETAL_976 (US20160315976)
Claim(s) 2
BONAVENTURE_363 does not explicitly teach
wherein the converting further comprises:
	recalculating a checksum of the second packet after the copying the obtained sequence number into the second header element.

wherein the converting further comprises: 
	recalculating a checksum of the second packet after the copying the obtained sequence number into the second header element. new checksum is calculated for converted MPTCP segment, conversion operations including modifying sequence numbering information. <para. 0071-0073>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BONAVENTURE_363 and Saily_021 with the embodiment(s) disclosed by DETAL_976. One of ordinary skill in the art would have been motivated to make this modification in order to provide multipath benefits such as increased resilience and increased throughput through parallel use of various different physical communication links. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BONAVENTURE_363 (US20190182363) in view of Saily_021 (US20170289021), and further view of Patwardhan_959 (US20150263959)
Claim(s) 6
BONAVENTURE_363 does not explicitly teach
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to further perform 
in response to the transmitting the converted second packet to the second device, receiving, from the second device, an acknowledgement or non-acknowledgement regarding the second packet; and
	in response to receiving the acknowledgement or non-acknowledgement according to the second transmission control protocol, forwarding the acknowledgement or non-acknowledgment to the first device, 

However in a similar endeavor, Patwardhan_959 teaches
wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to further perform
in response to the transmitting the converted second packet to the second device, receiving, from the second device, an acknowledgement or non-acknowledgement regarding the second packet; and MPTCP proxy intercepts TCP packets from local endpoint via TCP and converts packets to MPTCP and forwards converted packets to remote MPTCP proxy. Remote MPTCP proxy transmits corresponding ACK packets in response. <FIG(s). 2; para. 0011, 0016, 0021, 0025, 0031-0034>.
	in response to receiving the acknowledgement or non-acknowledgement according to the second transmission control protocol, forwarding the acknowledgement or non-acknowledgment to the first device, MPTCP proxy receives, from remote MPTCP proxy ACK packets, in response to previously sent converted packets (sourced from local endpoint). In response, MPTCP proxy sends TCP ACK pack to endpoint. <FIG(s). 2; para. 0011, 0016, 0021, 0025, 0031-0034>.
	wherein the acknowledgement or non-acknowledgement is converted from the second transmission control protocol into the first transmission control protocol before the forwarding. TCP ACK is converted from MPTCP ACK prior to sending it to the endpoint, as endpoint is a legacy device that only supports TCP. <FIG(s). 2; para. 0011, 0016, 0021, 0025, 0031-0034>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BONAVENTURE_363 and Saily_021 with the embodiment(s) disclosed by Patwardhan_959. One of ordinary skill in the art would have been motivated to make this modification in order to 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BONAVENTURE_363 (US20190182363) in view of Saily_021 (US20170289021), and further view of SCHLIWA-BERTLING_759 (US20160212759)
Claim(s) 7
BONAVENTURE_363 does not explicitly teach
wherein the first transmission control protocol is transmission control protocol, 
	wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to further perform 
selecting a multipath transmission control protocol subflow amongst a plurality of multipath transmission control protocol subflows, based on one or more measurements on said subflows, for forwarding the first packet.
However in a similar endeavor, SCHLIWA-BERTLING_759 teaches
wherein the first transmission control protocol is transmission control protocol, server using traditional single TCP (not MPTCP capable) <FIG(s). 1, 2, 5; para. 0011, 0048>.
	wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to further perform 
selecting a multipath transmission control protocol subflow amongst a plurality of multipath transmission control protocol subflows, based on one or more measurements on said subflows, for forwarding the first packet. MPTCP scheduler in a MPTCP proxy can selected a sub-flow based on information on the sub-flows for scheduling and forwarding packets. The information can includes RTT, transmission power, availability, sub-flow protocol (e.g., cellular or WLAN), costs, load, link/handover failure, poor signal strength. <FIG(s). 10, 5, 9; para. 0015-0016, 0020-0022, 0053-0058, 0068-0071>.

Claim(s) 8
BONAVENTURE_363 does not explicitly teach
wherein the one or more measurements comprise a round-trip-time measurement.
However in a similar endeavor, SCHLIWA-BERTLING_759 teaches
wherein the one or more measurements comprise a round-trip-time measurement. The information used to schedule and forward to a particular sub-flow includes RTT <FIG(s). 10, 5, 9; para. 0015-0016, 0020-0022, 0053-0058, 0068-0071>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BONAVENTURE_363 and Saily_021 with the embodiment(s) disclosed by SCHLIWA-BERTLING_759. One of ordinary skill in the art would have been motivated to make this modification in order to provide multipath functionality for improving resource utilization/throughout, enabling failover, and better subflow congestion control. See Background.
Claim(s) 9
BONAVENTURE_363 does not explicitly teach
wherein the one or more measurements comprise a signal quality or signal strength measurement.
However in a similar endeavor, SCHLIWA-BERTLING_759 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by BONAVENTURE_363 and Saily_021 with the embodiment(s) disclosed by SCHLIWA-BERTLING_759. One of ordinary skill in the art would have been motivated to make this modification in order to provide multipath functionality for improving resource utilization/throughout, enabling failover, and better subflow congestion control. See Background.

Examiner’s Notes
‘If’ and ‘When’ clauses
Claim(s) 3
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the condition.  Therefore, an “if” or “when” clause does do not place meaningful limits on the claims (i.e., a prior art reference that teaches the claimed outcome is proper regardless of the “if” or “when” clause).  
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition).  Therefore a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 


Intended Use
Claim(s) 10: capable
	
The claim(s) includes intended use language (e.g., “operable,” “used for,” “used to,” “used by,’  “for use,” “capable,” “intends,” and other equivalent language) that causes corresponding limitations to be suggested or optional (i.e., does not require steps to be performed and/or does not further limit a structure/configuration). Consequently, the claim does not necessarily require the corresponding limitation to be carried out, or be configured to be carried out (i.e., does not limit the scope of a claim), and is therefore not given any patentable weight. The Examiner recommends amending the claim(s) such that the limitation(s) explicitly occurs.
Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
USC112b and claim 5
The Reply argues that, in the interpretation that the first packet is an TCP packet, the second device never receives an MPTCP packet while claim 1 operations requires that converting a TCP to the MPTCP packet and the converted packet is transmitted to the second device. While an explicit receiving step is not in claim 1, the operations of claim 1 converts the first packet from TCP to MPTC for the destination second device and transmits said converted MPTC packet to the second device. Claim 5 then requires that the claimed apparatus has a stored indication that the second device does not support MPTCP. Effectively claim 1 in view of 

Prior Art and BONAVENTURE_363/ Saily_021 
The Reply argues that Saily_021is deficient as it does not teach “not disclose or suggest copying the obtained sequence number indicated in the first header (e.g., DSS) element of a MPTCP packet into the second header element (e.g., sequence number field) of a TCP packet, or vice versa.” That is, it appears the Reply’s argument relies in that protocol conversion of Saily_021is not TCP-MTCP specific. However primary reference teaches BONAVENTURE_363 endeavors in TCP-MTCP specific conversion and Saily_021 is used to demonstrate that protocol conversion that includes copying header sequence from one packet to another was known in the art. Accordingly the combination of BONAVENTURE_363/ Saily_021 anticipate the claimed invention. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415